Citation Nr: 0410617	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  01-08 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to service connection for cataracts and glaucoma 
secondary to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart 
of the U.S.A.


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel



INTRODUCTION

The veteran served on active duty from June 1951 to June 1954.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 1999 rating decision by the RO which, among 
other things, denied a claim of entitlement to service connection 
for cataracts and glaucoma secondary to exposure to ionizing 
radiation.  

The record shows that, in October 2002, the Board denied the 
veteran's claim of service connection for cataracts and glaucoma 
secondary to exposure to ionizing radiation.  Thereafter, the 
appellant appealed the Board's October 2002 decision to the United 
States Court of Appeals for Veterans Claims (Court).  In September 
2003, the appellant's representative and VA General Counsel filed 
a joint motion to vacate the Board's October 2002 decision.  By an 
Order dated in September 2003, the Court vacated the Board's 
October 2002 decision, and remanded the matter to the Board for 
readjudication.  


REMAND

The veteran claims that he suffers from eye disability that 
includes cataracts and glaucoma as a result of exposure to 
ionizing radiation when he was a participant in a military 
exercise in conjunction with Shot BADGER, Operation UPSHOT-
KNOTHOLE during service on April 18, 1953.  

Service connection for a disability claimed to be attributable to 
exposure to ionizing radiation during service can be demonstrated 
by three different methods.  See Hilkert v. West, 12 Vet. App. 145 
(1999); aff'd, 232 F.3d 908 (Fed. Cir. 2000) (table).  First, 
there are certain types of cancer that are presumptively service-
connected specific to radiation-exposed veterans under 38 U.S.C.A. 
§ 1112(c); 38 C.F.R. § 3.309(d).  Second, direct service 
connection may be established under 38 C.F.R. § 3.303(d) by 
showing that the disability is the result of disease or malady 
incurred during or aggravated by service.  Third, service 
connection may be established under 38 C.F.R. § 3.303(d) with the 
assistance of the procedural advantages prescribed in 38 C.F.R. § 
3.311, if the condition at issue is a "radiogenic disease."  See 
38 C.F.R. § 3.311(b) (2), (4) (2001).  

In the veteran's case, posterior subcapsular cataracts are 
considered to be a potentially radiogenic disease under this 
regulation.  See 38 C.F.R. § 3.311(b)(2).  Consequently, the 
veteran is entitled to the procedural advantages set forth in 38 
C.F.R. § 3.311.  Nevertheless, 38 C.F.R. § 3.311 requires that a 
causal link be demonstrated between radiation exposure in service 
and the subsequent development of cataracts.  Under 38 C.F.R. § 
3.311, causation is not presumed but must be shown.  Moreover, 
under the relevant sections of 38 C.F.R. § 3.311, when a 
radiogenic disease manifests itself subsequent to service and it 
is contended that the disease is a result of exposure to ionizing 
radiation in service, a dose assessment as to the size and nature 
of the radiation must be made.

In this regard, pursuant to the regulation--38 C.F.R. § 
3.311(a)(2)(i)--the RO, as noted above, requested a dose 
assessment from the Defense Threat Reduction Agency (DTRA).  After 
having received confirmation of the veteran's radiation exposure, 
the RO properly referred the claim to the Acting Director of 
Compensation and Pension Service (Acting Director) for review in 
March 2001.  Due to the nature of the claim, the Acting Director 
requested an advisory opinion on radiation review under 38 C.F.R. 
§ 3.311 from the Under Secretary for Health regarding whether it 
was likely, unlikely, or as likely as not that the veteran's 
cataract or glaucoma resulted from exposure to radiation in 
service.  The Acting Director informed the Under Secretary for 
Health that, in November 1996, the veteran had undergone surgery 
for a posterior subcapsular cataract of the left eye, and had 
glaucoma of the left eye.  The Acting Director noted that DTRA had 
confirmed that the veteran had participated in Operation UPSHOT-
KNOTHOLE in 1953, and that the veteran would have received a 
probable dose of 3.7 rem gamma (3.7 rem rounded) (upper bound of 
6.1 rem gamma) with virtually no potential for exposure to neutron 
radiation.  Thereafter, the veteran and his representative were 
apprised of this medical opinion request in March 2001.

Susan H. Mather, M.D., writing the opinion for the Under Secretary 
for Health, who as the Chief Public Health and Environmental 
Hazards Officer of the Veterans Health Administration, submitted a 
statement in March 2001.  Dr. Mather indicated that she had 
reviewed the DTRA estimates that the veteran was exposed to the 
following doses of ionizing radiation during military service:  
3.7 rem gamma (3.7 rem rounded) (upper bound of 6.1 rem gamma), 
virtually no potential for neutron, and lens of the eye - 9.6 rem.  
Dr. Mather opined that it was "unlikely that the veteran's 
cataract and glaucoma of the left eye can be attributed to 
exposure to ionizing radiation in service."  As support for her 
opinion, Dr. Mather noted that the Committee on Interagency 
Radiation Research and Policy Coordination (CIRRPC) Science Panel 
Report Number 6, 1988, did not provide screening doses for 
cataracts, and that, according to the Health Effects of Exposure 
to Low Levels of Ionizing Radiation (BEIR V), 1990, page 363, the 
threshold dose of radiation resulting in lens opacities in atomic 
bomb survivors was about 60-150 rads while the threshold for 
persons treated with x-rays to the eye is about 200-500 rads.  Dr. 
Mather also noted that damage to the eye other than neoplastic 
transformation, if caused by radiation, would be an example of a 
deterministic effect.  Deterministic changes generally are 
considered to have a threshold.  The probability of causing harm 
in most healthy individuals at doses of less than 10 rem as a 
result of deterministic effects is close to zero.  Institute of 
Medicine Report, Adverse Reproductive Outcomes in Families of 
Atomic Veterans: The Feasibility of Epidemiologic Studies, pages 
23-24 (1995).  Dr. Mather noted that various types of eye 
disorders including glaucoma may be seen after high radiation 
therapy doses.  Dr. Mather cited Mettler and Upton, Medical 
Effects of Ionizing Radiation, pages 231-234 (2d ed. 1995); Perez 
and Brady, Principles and Practice of Radiation Oncology, page 149 
(2d ed. 1992); Cox, Moss' Radiation Oncology, page 248 (7th ed. 
1994).

After receiving Dr. Mather's March 2001 report, the Acting 
Director of Compensation and Pension advised the RO, in a letter 
dated in March 2001, that as a result of the Under Secretary's 
opinion, and following a review of the evidence, it was unlikely 
that the veteran's disabilities resulted from radiation exposure 
in service. 

Thereafter, based on the veteran's assertion of having an 
unspecified eye disability as a result of a light flash from the 
atomic explosion, the RO sought an additional opinion from the 
Acting Director.  In a letter dated in April 2001, the Acting 
Director referred to Dr. Mather's March 2001 opinion that there 
was no relationship between exposure and the development of 
cataract and glaucoma.  The Acting Director noted that the 
Environmental Hazards Office of the Veterans Health Administration 
was queried and advised that eye injuries related to an atomic 
fireball, including flash-blindness and retinal burns would be 
manifested immediately, or shortly after, the explosion.  
Therefore, it would be likely that, if such injuries did occur, 
the veteran would have sought immediate medical care and 
documentation of such treatment would then be in the service 
medical records.  The Acting Director noted that a review of the 
veteran's service medical records revealed no complaints of injury 
to the eyes and that his separation examination indicated vision 
was 20/20 bilaterally.  The Acting Director opined that, based on 
the evidence in the file, the records do not reflect that the 
veteran complained of, or received treatment for, an eye 
disability during service that was related to the fireball created 
by an atomic detonation.

Given the conclusion by VA's Chief Public Health and Environmental 
Hazards Officer in March 2001 that it was unlikely that the 
veteran's cataract or glaucoma of the left eye could be attributed 
to exposure to ionizing radiation in service, the Board concluded 
that no further development was required under 38 C.F.R. § 
3.311(c) when it issued its decision in October 2002.  

Significantly, however, on May 8, 2003, the National Research 
Council (NRC) published a report that found the methods used by 
the DRTA to calculate the reconstructed dose estimates required 
under 38 C.F.R. §3.311 were generally valid for estimating average 
dose exposure, but that the methodology used to calculate upper-
bound doses for both external and inhaled exposures often 
underestimated exposure and was highly uncertain.  

Given the directives in the September 2003 joint motion filed with 
the Court, and the NRC's May 2003 published report, the Board 
finds that further action is required to obtain a reconstructed 
dose estimate using the new methodology from the DTRA for an 
adequate determination of the issue on appeal.

For the reasons set out above, the Board will remand this case in 
order to comply with the September 2003 Court Order.

1.  The RO must review the claims file and ensure that all 
notification and development actions required by 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002) are fully complied with and 
satisfied to the extent required by law.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The veteran should be 
specifically told of what is yet required of him to substantiate 
his claim of service connection for cataracts and glaucoma 
secondary to exposure to ionizing radiation, and of the 
information or evidence that VA will yet obtain with respect to 
his claim.  38 C.F.R. § 3.159 (2003).  Greater detail as to the 
veteran's own radiation exposure scenario should be sought.  He 
should be specifically informed that he should submit any evidence 
in his possession that pertains to the claim on appeal.  Id.

2.  The RO should ask the veteran to identify all VA and non-VA 
health care providers where he has received treatment for his eyes 
since October 2002 to the present.  The RO should ensure that all 
pertinent records of private or VA treatment are procured for 
review.  The RO should assist the veteran in obtaining evidence by 
following the procedures set forth in 38 C.F.R. § 3.159 (2003).  
If records sought are not obtained, the RO should notify the 
veteran of the records that were not obtained, explain the efforts 
taken to obtain them, and describe further action to be taken.  He 
should be given opportunity to provide the records.

3.  The RO should request the DTRA provide a new reconstructed 
dose estimate.  The request should include specifics regarding the 
veteran's own exposure scenario.

4.  Then, the RO should refer the case to the VA Under Secretary 
for Benefits for further review and development in accordance with 
the provisions of 38 C.F.R. § 3.311. 

5.  If a VA Under Secretary for Benefits review is obtained that 
is unfavorable to the veteran (or if additional review is not 
required), he should then be afforded a VA examination to 
determine the etiology of his cataracts and glaucoma.  All 
indicated tests and studies should be conducted and all findings 
reported in detail.  The examiner should offer opinions as to 
whether it is at least as likely as not that the veteran's 
cataract or glaucoma is related to his active service, including 
to any exposure to ionizing radiation during service.  The claims 
folder must be available to, and reviewed by, the examiner.  The 
examiner should point to specific findings and medical authority 
to explain why his or her opinion differs from the opinion(s) 
already of record.  The examination report should include complete 
rationale for all opinions expressed.

6.  The RO should ensure that the examination report complies with 
this remand, especially with respect to the instructions to 
provide medical opinions.  If the report is insufficient, it 
should be returned to the examiner for necessary corrective 
action, as appropriate.

7.  Thereafter, the RO should review the record and ensure that 
all development actions have been conducted and completed in full.  
The RO should then undertake any other action required to comply 
with the notice and duty-to-assist requirements of the VCAA 
implementing regulations.  

8.  After complying with the notice and duty-to-assist provisions 
of the VCAA regulations, the RO should re-adjudicate the claim.  
If the benefit sought is denied, a supplemental statement of the 
case (SSOC) should be issued.  Additionally, if the veteran does 
not appear for the scheduled examination, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 (2003).  The SSOC should 
contain, among other things, a summary of the evidence received 
since the statement of the case was issued in August 2001.  38 
C.F.R. § 19.31 (2003).  The veteran and his representative should 
be afforded an opportunity to respond.

After the expiration of the period allowed for response, the case 
should be returned to the Board.  The appellant and his 
representative need take no action at this point, but he has the 
right to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  The RO should act on this claim in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-
183, § 707(a), (b), 117 Stat. 2651 (2003), (to be codified at 38 
U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
is appealable to the Court.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).

